DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.
 Response to Arguments
Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive.
Applicant argues that reference Park et al [US 2018/0031200 A1] in view of Sekiguchi et al [US 2015/0009694 A1] does not discloses or teaches “wherein: each of the low beam source and the high beam source comprises a center source and side sources disposed on both sides of the center source, and the center source has higher beam pattern resolution than the side source; and the center source has a greater luminous intensity than the side source.” (see page 8-12).
Examiner disagrees:
Albou et al [US 2017/0008446 A1] is newly cited reference. 
Albou discloses wherein each of the low beam source and the high beam source (Paragraph [0005]) comprises a center source (Fig. 3d and 5c, 30) and side sources (Fig. 3a, 23) disposed on both sides of the center source (Fig. 3d and 5c, 30), and the center source (Fig. 3d and 5c, 30) has higher beam pattern resolution (Paragraph [0071]) than the side source (Fig. 3a, 23 & Paragraph [0075]). wherein the center source (Fig. 3d and 5c, 30) has a greater luminous intensity (Paragraph [0071]) than the side source (Fig. 3a, 23).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify of Park in view of Sekiguichi with wherein each of the low beam source and the high beam source comprises a center source and side sources disposed on both sides of the center source, and the center source has higher beam pattern resolution than the side source. wherein the center source has a greater luminous intensity than the side source for purpose of controlling an overall light beam emitted by an automotive vehicle headlamp and formed from selectively activatable beam segments produced independently from one another by illuminating means borne by the headlamp, the segments together forming an overall light beam when they are all activated and placed successively side-by-side as disclosed by Albou (Paragraph [0009-10]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al [US 2018/0031200 A1] in view of Sekiguchi et al [US 2015/0009694 A1] and further in view of Albou et al [US 2017/0008446 A1].
In regards to claim 1. Park discloses a headlamp for a vehicle, comprising: 
a low beam source (Paragraph [0045-48]) including a plurality of low beam elements arranged in a first designated matrix (Fig. 1-2a, 110 & Paragraph [0068 & 0080]); 
a high beam source (Paragraph [0045-48]) including a plurality of high beam elements arranged in a second designated matrix (Fig. 1-2a, 110 & Paragraph [0068 & 0080]); and 
Park does not specify in Fig. 1-2 a control unit configured to generate a darkness area or light area by selectively turning on/off the high beam elements and the low beam element based on a designated matrix beam pattern, according to whether a target is detected.
Park discloses a control unit (Fig. 2c, 230-240 & Paragraph [0099]) configured to generate a darkness area or light area by selectively turning on/off (Paragraph [0010]) the high beam elements and the low beam element (Paragraph [0114]) based on a designated matrix beam pattern (Paragraph [0222 & 0243 & 0284]), according to whether a target is detected (Fig. 9b, 940 & Paragraph [0205 & 0020-21]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify of Park with a control unit configured to generate a darkness area or light area by selectively turning on/off the high beam elements and the low beam element based on a designated matrix beam pattern, according to whether a target is detected for purpose of mitigate glare for other vehicles located at a front side of the vehicle as disclosed by Park (Paragraph [0045]).
Park does not specify a second designated matrix, which is arranged differently from the first designated matrix; 
Sekiguchi discloses a second designated matrix (Fig. 1a, 41a, 42a, 43a and 44a & Paragraph [0029]), which is arranged differently (Fig. 5a to 7b & Paragraph [0037-57]) from the first designated matrix (Fig. 1a, 40a-c & Paragraph [0029]);

    PNG
    media_image1.png
    290
    533
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill In the art before the effective filling date of the invention was made to modify of Park with a second designated matrix, which is arranged differently from the first designated matrix for purpose of maintaining the required resolution for light irradiation control, making it possible to simplify the configuration of the apparatus that drives this matrix LED as disclosed by Sekiguchi (Paragraph [0038]).
Park in view of Sekiguichi does not specify wherein each of the low beam source and the high beam source comprises a center source and side sources disposed on both sides of the center source, and the center source has higher beam pattern resolution than the side source. wherein the center source has a greater luminous intensity than the side source.
Albou discloses wherein each of the low beam source and the high beam source (Paragraph [0005]) comprises a center source (Fig. 3d and 5c, 30) and side sources (Fig. 3a, 23) disposed on both sides of the center source (Fig. 3d and 5c, 30), and the center source (Fig. 3d and 5c, 30) has higher beam pattern resolution (Paragraph [0071]) than the side source (Fig. 3a, 23 & Paragraph [0075]). wherein the center source (Fig. 3d and 5c, 30) has a greater luminous intensity (Paragraph [0071]) than the side source (Fig. 3a, 23).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify of Park in view of Sekiguichi with wherein each of the low beam source and the high beam source comprises a center source and side sources disposed on both sides of the center source, and the center source has higher beam pattern resolution than the side source. wherein the center source has a greater luminous intensity than the side source for purpose of controlling an overall light beam emitted by an automotive vehicle headlamp and formed from selectively activatable beam segments produced independently from one another by illuminating means borne by the headlamp, the segments together forming an overall light beam when they are all activated and placed successively side-by-side as disclosed by Albou (Paragraph [0009-10]).
In regards to claim 4. Park in view of Sekiguchi and further in view of Albou discloses the headlamp of claim 1, wherein: the center source is set to a section of −X1° to +X1° (Fig. 2c 290 & Paragraph [0107-110]); and the side sources are set to a section of −X1° to −X2° and a section of +X1° to +X2° (Fig. 2c, 294), respectively, wherein −X1° is −8.4° (Fig. 2c 290 & Paragraph [0107-110]), −X2° is −19.6°, +X1° is 8.4° (Fig. 2c 290 & Paragraph [0107-110]), and +X2° is 19.6° (Fig. 2c, 294).
In regards to claim 5. Park in view of Sekiguchi and further in view of Albou discloses the headlamp of claim 1, wherein: the high beam source has a plurality of high beam elements arranged in three or more rows (Fig. 2c, 290, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]), and comprises a first row set to a section of 0 to +Y1° (Fig. 2c, 290, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]), a second row set to a section of +Y1° to +Y2° (Fig. 2c, 290, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]), and a third row set to a section of +Y2° to +Y3°; and +Y1° is 2.1°, +Y2° is 4.2°, and +Y3° is 6.3° (Fig. 2c, 290, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]).

In regards to claim 6. Park in view of Sekiguchi and further in view of Albou discloses the headlamp of claim 1, wherein: the low beam source has a plurality of low beam elements arranged in three or more rows, and comprises a first row set to a section of 0 to −Y1° (Fig. 2c, 292, 3d, 292, 4c, 292, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]), a second row set to a section of −Y1° to −Y2° (Fig. 2c, 292, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]), and a third row set to a section of −Y2° to −Y3°; and −Y1° is 0.7°, +Y2° is −1.4°, and −Y3° is −2.1° (Fig. 2c, 290, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]).
In regards to claim 7. Park in view of Sekiguchi and further in view of Albou discloses the headlamp of claim 1, wherein the beam pattern comprises, in the center source section of the high beam source (Fig. 2c, 290, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]): a forward vehicle following area (Paragraph [0045]) constituted by rectangular beam patterns (Fig. 2c, 290, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]), each having a dimension of 2° in the top-to-bottom direction and 0.5° in the side-to-side direction (Fig. 2c, 292, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]), a glare prevention area (Fig. Fig. 9b, 932 & Paragraph [0045]) constituted by rectangular beam pattern (Fig. 2c, 290, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196])s, each having a dimension of 2° in the top-to-bottom direction and 0.7° in the side-to-side direction (Fig. 2c, 292, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]), and serving as an area for preventing glare of a driver (Paragraph [0045]), caused by sign reflection (Paragraph [0090]); and an openness securing area (Fig. 9b, 932) constituted by rectangular beam patterns (Fig. Fig. 9b, 932 & Paragraph [0045]), each having a dimension of 2° in the top-to-bottom direction (Fig. 2c, 290, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]) and 0.7° in the side-to-side direction (Fig. 2c, 292, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]), and serving as an area for making a driver feel openness (Fig. Fig. 9b, 932 & Paragraph [0045]), when there is no forward vehicle or oncoming vehicle (Fig. 9b, 932).serving as an area for an ADB (Adaptive Driving Beam) function (Sekiguchi: Paragraph [0039])
In regards to claim 9. Park in view of Sekiguchi and further in view of Albou discloses the headlamp of claim 1, wherein the beam pattern comprises, in the side source section of the high beam source (Paragraph [0114]), an oncoming vehicle (Fig. 9b, 932) following area constituted by rectangular beam patterns (Fig. 2c, 290, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]) each having a dimension of 2° in the top-to-bottom direction and 2° to 3° in the side-to-side direction (Fig. 2c, 292, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]).
In regards to claim 10. Park in view of Sekiguchi and further in view of Albou discloses the headlamp of claim 1, wherein the beam pattern comprises, in the side source section of the low beam source (Paragraph [0114]), an oncoming vehicle following area (Fig. 9b, 932) constituted by rectangular beam patterns (Fig. 9b, 932) each having a dimension of 0.7° in the top-to-bottom direction and 2° to 3° in the side-to-side direction (Fig. 2c, 292, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al [US 2018/0031200 A1], in view of Sekiguchi et al [US 2015/0009694 A1], in view of Albou et al [US 2017/0008446 A1] and further in view of Potter [US 2020/0001776 A1].
In regards to claim 8. Park in view of Sekiguchi and further in view of Albou discloses the headlamp of claim 1, wherein the beam pattern (Fig. 2c, 290, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]) comprises, in the center source section (Fig. 2c, 290, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]) of the low beam source (Fig. 2c, 292, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]): a low beam cut-off area (Fig. 9b, 932) constituted by square beam patterns, each having a dimension of 0.7°, and serving as an area for implementing cut-off (Fig. 9b, 932); and a spot light area constituted by square beam patterns (Fig. 2c, 290, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]), each having a dimension of 0.7°, and serving as an area for making a driver recognize the presence of a pedestrian (Fig. 9b, 932) or hazard ahead of the vehicle through a direct or indirect method (Fig. 2c, 290, 3d, 290, 4c, 290, 7, 8a, 810 & Paragraph [0114 & 0125 & 0139 & 0196]).
Park in view of Sekiguchi and further in view of Albou does not specify DBL (Dynamic Bending Light)
Potter discloses DBL (Dynamic Bending Light) (Paragraph [0044])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify of Park in view of Sekiguchi and further in view of Albou with serving as an area for an ADB (Adaptive Driving Beam) function for purpose of improve vehicle and pedestrian safety, most governments promulgate some form of safety regulations that specify motor vehicle lighting performance requirements as disclosed by Potter (Paragraph [0002]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844